DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 01/25/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 and 8/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 11/26/2021, applicant agrees to withdraw inventions of group 2 (claims 35-40) and group 3 (claims 41-45) and elect group 1 (claims 26-34). Hence Claims 35-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 26, the term of “receiving a captured image including a first location and a second location on a body of a person” (line 9-10) is vague and renders the claims indefinite. The term of “a captured image” lacks proper antecedent basis, as nowhere in the claim cites a process/step to capture an image or an element for capturing an image. It is unclear how to obtain the “captured image”. Is the computing device or other imaging device (a camera) used to capture images?

Claims 27-34 are rejected as containing the deficiencies of claim 26 through their dependency from claim 26.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26, 28-29 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of US Patent of Limon et al (US 10702149). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present 

Independent claim 26 of instant invention is disclosed in the claims 1 and 5 of US 10702149.  And claims 28-29 and 33-34 of instant invention are disclosed in the claims 1, 3-4 and 6 of US 10702149 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Simmonds (US 20100220285).

Regarding Claim 26, Simmonds teaches a computing device (abstract; fig. 1), comprising: 
a non-transitory computer-readable medium comprising computer-executable instructions operable, when executed by a processor, to enable the processor to implement operations for measuring a distance between locations on a user (fig. 1, -- a system for measuring and recording interpupillar distance; abstract, line 1-7, The device includes a capture apparatus for capturing and storing an image of a patient wearing spectacles, and processor for determining on the image the center of a pupil of the patient, and indicating on a display the position of the lens over the eye of the patient wherein the optical center of the lens is aligned with the pupil of the patient; ¶[0042], line 1-9, the casing 12 is housed an electronic PCB assembly 28 which contains a microprocessor (not shown) on which runs software, a memory (not shown) and the battery 30. Electro-mechanical tilt sensors (not shown) may also be housed within the casing 12, as well as data storage devices (not shown) which may be removable), 

the instructions comprising: 
determining an acceleration of the computing device (¶[0047], line 1-13, an accelerometer may take the place of the electro-mechanical tilt sensor. Readings from the tilt sensor are displayed graphically on the LCD display module 22); 


receiving a captured image including a first location and a second location on a body of a person (fig. 5a; --eye image including 160a, 160b; ¶[0009], line 1-8, the optician captures an image of the patient wearing the spectacles and the device automatically recognizes the pupil centers (160a, 160b) and calculates the distance to the frame edge); 

determining a distance between the first and second locations based on the first and second locations in the captured image and the movement distance of the computing device (fig. 5a, 160a, 160b, 162a, 162b; ¶[0072], line 1-8, The centers of the right pupil 160a and the left pupil 160b are detected as described above and, since the handheld device 4 is able to apply measurement units to the approved image, the pupillary distance is known. Therefore, a first distance 162a from the pupil center of the right eye 160a to the vertical datum and a second distance 162b from the pupil center of the left eye 160b to the vertical datum will be calculated by the software).



Regarding Claim 28, Simmonds teaches the computing device of claim 26, wherein the distance between the first and second locations is a pupillary distance of the person (fig. 5a, 160a, 160b, 162a, 162b; ¶[0072], line 1-8, The centers of the right pupil 160a and the left pupil 160b are detected as described above and, since the handheld device 4 is able to apply measurement units to the approved image, the pupillary distance is known. Therefore, a first distance 162a from the pupil center of the right eye 160a to the vertical datum and a second distance 162b from the pupil center of the left eye 160b to the vertical datum will be calculated by the software).

Regarding Claim 29, Simmonds teaches the computing device of claim 26, wherein calculating the movement distance comprises calculating a first movement distance along a first axis and a second movement distance along a second axis, wherein the first and second axes are orthogonal (fig. 6a, 214-vertical datum 214, 210-horizontal frame datum, 216a, 216b, H1, H2, H3).



Regarding Claim 31, Simmonds teaches the computing device of claim 30, wherein the distance is determined based at least in part on a change in magnification between the captured image and the second captured image (¶[0061], line 1-12, Software on the handheld device 4 determines a scaling factor by comparing the distance between the patient's eyes on the images against the known distance between the two optical assemblies).

Regarding Claim 32, Simmonds teaches the computing device of claim 26, wherein the instructions further comprise receiving a signal from a 3D sensor, wherein the distance is determined base at least in part on the signal from the 3D sensor (¶[0061], line 1-12, The use of stereo image capture will also allow the possibility of creating 3D images of the subject wearing the spectacle frames, if necessary).



Regarding Claim 34, Simmonds teaches the computing device of claim 26, wherein the movement distance is between a plane comprising the first and second locations of the person and the computing device (¶[0013], line 1-3, the device comprises distance measurement means for calculating the distance from the device to the patient; ¶[0014], line 1-11, optical processing means for calculating the distance from the device to the patient using stereoscopic imaging).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

 
/JIE LEI/Primary Examiner, Art Unit 2872